676 S.E.2d 900 (2009)
R. Kenneth BABB, Public Administrator, CTA of the Estate of Reba Burton Newton; R. Kenneth Babb, Public Administrator, CTA of the Estate of Jerry Lewis Newton, Jr.; R. Kenneth Babb, Special Trustee of the Trust established by Jerry Lewis Newton, Jr., under the Will of Jerry Lewis Newton, Jr., dated September 29, 1992; R. Kenneth Babb, Special Trustee of the Trust established by Jerry Lewis Newton, Jr., under a certain Revocable Trust Agreement dated September 29, 1992; and R. Kenneth Babb, Special Trustee of the Trust established by Reba Burton Newton, under a certain Revocable Trust Agreement dated September 29, 1992
v.
Anne Newton GRAHAM; Jerry L. Newton, III; Joseph Wesley Newton; Paul Jeffrey Newton; Jerry L. Newton, HI, Trustee under the Will of Reba Burton Newton; Jerry L. Newton, HI, Trustee under the inter vivos trust of Reba Burton Newton; and Jerry L. Newton, III, Trustee under the Will of Jerry Lewis Newton, Jr.
No. 296P08.
Supreme Court of North Carolina.
April 30, 2009.
Thomas R. Peake, II, Winston-Salem, for Jerry Newton, III.
R. Kenneth Babb, Winston-Salem, for Babb, et al.
Richard V. Bennett, Roberta B. King, Winston-Salem, for Anne Graham Newton.
G. Gray Wilson, J. Chad Bomar, Winston-Salem, Stuart H. Russell, for Joseph Wesley Newton.
Wesley Bailey, Winston-Salem, for Paul Jeffrey Newton.
Prior report: ___ N.C.App. ___, 660 S.E.2d 626.

ORDER
Upon consideration of the petition filed on the 24th day of June 2008 by Defendant (Jerry L. Newton, III) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 30th day of April 2009."